Ch. J. Barry
delivered the opinion of the Court.
THIS writ of error is prosecuted by,Talbot,, to reverse a judgment of the circuit court dismissing an appeal taken by him, from the judgment of a justice of peace. The act of assembly requires.the person.praying an appeal in such case, to give bond.in the clerk’s office of the circuit court, with security to be approved of by the clerk, in a sum not less.than double thaorigipal debt and. costs, with condition to pay the same, provided he gets cast. 2 Dig. 702, § 6. The.condition of the bond in this case is, “ to pay all such damages and ^osls a.s shall be awarded against the appellant, in case *60the judgment be affirmed.” It is evident, that (hebond i® ncft conformable to the act of assembly and the court did right in dismissing the appeal.
Triplett, for plaintiff; Taul, for defendanU-
Judgment affirmed with costs.